 

 

TD irl
iil

 

Page 1 of 2
CRIMINAL COURT OF THE GITY OF NEW YORK
COUNTY OF NEW YORK
THE PEOPLE OF THE STATE OF NEW YORK | FAMILY OFFENSE
DEFENDANT/VICTIM
-against- RELATIONSHIP: INTIMATE/
SiShEMEANOR
Heleen M 41
cleen Mees (P41), ADA Samantha Schott
Defendant, | (212) 335-9983

 

 

Detective Carl Roadarmel, Shield 6632 of the 20th Precinct Detective Squad,

states as follows:

The defendant is charged with:

1 PL 120.50(3) Stalking in the Third Degree
(defendant #1: 1 count)
2 PL 240.30(1)(a) Aggravated Harassment in the Second Degree
(defendant #1: 1 count)
3 PL 120.45(1) Stalking in the Fourth Degree
(defendant #1: 1 count)
4 PL 120.45(2) Stalking in the Fourth Degree
(defendant #1: 1 count)
5 PL 240.263) Harassment in the Second Degree

(defendant #1: 1 count)

At the times and places desctibed below. in the County and State of New York,
the defendant with intent to harass, annoy and alarm a specific person, intentionally engaged
in a course of conduct directed at such person which was likely to cause such person to
reasonably fear physical injury and serious physical injury, the commission of a sex offense
against, and the kidnapping, unlawful imprisonment and death of such person; the
defendant, with intent to harass, annoy, threaten and alarm another person, communicated
with a person, anonymously and otherwise, by telephone, by telegraph, and by mail, and by
transmitting and delivering any other form of written communication, in a manner likely to
cause annoyance and alarm; the defendant intentionally and for no legitimate purpose,
engaged in a coutse of conduct directed at a specific person and knew and reasonably should
have known that such conduct was likely to cause reasonable fear of material harm to the
physical health, safety and property of such person; the defendant intentionally and for no
legitimate purpose, engaged in a course of conduct directed at a specific person and knew
and reasonably should have known that such conduct caused material harm to the mental
and emotional health of such person, where such conduct consisted of following,
telephoning and initiating communication and contact with such person, and the defendant
was previously clearly informed to cease that conduct; the defendant, with intent to harass,
annoy and alarm another, engaged in a course of conduct which alarmed and seriously

 

 
 

 

ETN ei el
tHE

 

Page 2 of 2
CRIMINAL COURT OF THE CITY GF NEW YORK
COUNTY OF NEW YORK
THE PEOPLE OF THE STATE OF NEW YORK |} FAMILY OFFENSE
DEFENDANT/VICTIM
-against- RELATIONSHIP: INTIMATE/
MiSHEMEANOR
Heleen M: 41),
eleen Mees (F 41) ADA Samantha Schott
Defendant. (212) 335-9983

 

 

anhoyed another person and which served no legitimate purpose.
The factual basis for these charges are as follows:

I am informed by Willem Buiter, of an address known to the District Attorney's
Office, that between July 1, 2011, and July 1, 2013, he received at least one thousand emails
from an email address that he knows to be long to the defendant. I am informed by Mr.
Buiter that he received the emails inside of his home, in the County and State of New York.
I am informed by Mr. Buiter that he told the defendant to stop contacting him and sent a
cease and desist letter to the defendant on February 27, 2013, but that the defendant has
continued to contact him, and he has received several hundred emails from the defendant
since February 27, 2013. .

I am informed by Mr. Buiter that the emails stated, in substance: "Hope your
plane falls out of the sky," "Ugly wife building”, "Shall we adopt a child?", "What can I do to
make it right? Shall I lick your balls?" I am informed by Mr. Buiter that on May 3, 2013, he
received an email from the defendant containing pictures of dead birds. I am informed by
Mr. Buiter that the defendant would also send him naked pictures of other women, as well as
naked pictures of herself masturbating.

I am informed by Mr. Buiter that the defendant would also send emails to his
children and wife.

I am informed by Mr. Buiter that the defendant's actions have caused him severe
annoyance and alarm, and to fear for his physical safety and for the safety of his wife and
children.

False statements made in this written instrument are punishable as a class A
misdemeanor pursuant to section 210.45 of the Penal Law, and as other crimes.

(2), £ C6 (—=_ Thi ls |Tlo

 

Detective Carl Roadarme} Date Time

 

 
